 



EXHIBIT 10.16
PHARMANET DEVELOPMENT GROUP, INC.
AMENDED AND RESTATED 1999 STOCK PLAN
     1. Purpose and Eligibility. This Stock Plan (the “Plan”) is intended to
advance the interests of PharmaNet Development Group, Inc., (the “Company”) and
its Related Corporations, as defined below, by enhancing the ability of the
Company to attract and retain qualified employees, consultants, Officers; as
defined below, and directors, by creating incentives and rewards for their
contributions to the success of the Company and its Related Corporations. This
Plan will provide to (a) Officers and other employees of the Company and its
Related Corporations opportunities to purchase common stock (“Common Stock”) of
the Company pursuant to Options granted hereunder which qualify as incentive
stock options (“ISOs”) under Section 422(b) of the Internal Revenue Code of
1986, as amended (the “Code”), (b) directors, Officers, employees and
consultants of the Company and Related Corporations opportunities to purchase
Common Stock in the Company pursuant to options granted hereunder which do not
qualify as ISOs (“Non-Qualified Options”); (c) directors, Officers, employees
and consultants of the Company and Related Corporations opportunities to receive
shares of Common Stock of the Company (“Awards”); (d) directors, Officers,
employees and consultants of the Company and Related Corporations opportunities
to receive grants of stock appreciation rights (“SARs”); (e) directors,
Officers, employees and consultants of the Company and Related Corporations
opportunities to receive grants of restricted stock units (“RSUs”); and
(f) non-employee directors of the Company and Related Corporations opportunities
to purchase Common Stock in the Company pursuant to options granted hereunder
(“Non-Discretionary Options”). ISOs, Non-Discretionary Options and Non-Qualified
Options are referred to hereafter as “Options.” Options, Awards, RSUs and SARs
are sometimes referred to hereafter collectively as “Stock Rights.” Any of the
Options and/or Stock Rights may in the Committee’s discretion be issued in
tandem to one or more other Options and/or Stock Rights to the extent permitted
by law.
     For purposes of the Plan, the term “Related Corporations” shall mean a
corporation which is a subsidiary corporation with respect to the Company within
the meaning of Section 425(f) of the Code.
     This Plan is intended to comply in all respects with Rule 16b-3 and its
successor rules as promulgated under Section 16(b) of the Securities Exchange
Act of 1934 (“Rule 16b-3”) for participants who are subject to Section 16 of the
Securities Exchange Act of 1934 (the “Exchange Act”). To the extent any
provision of the Plan or action by the Plan administrators fails to so comply,
it shall be deemed null and void to the extent permitted by law and deemed
advisable by the Plan administrators. Provided, however, such exercise of
discretion by the Plan administrators shall not interfere with the contract
rights of any grantee. In the event that any interpretation or construction of
the Plan is required, it shall be interpreted and construed in order to ensure,
to the maximum extent permissible by law, that such grantee does not violate the
short-swing profit provisions of Section 16(b) of the Exchange Act and that any
exemption available under Rule 16b-3 or other rule is available.
     2. Administration of the Plan.

 



--------------------------------------------------------------------------------



 



          (a) The Plan may be administered by the entire board of directors of
the Company (the “Board”) or by a committee as defined below (the “Committee”).
If the Company is subject to the provisions of the Exchange Act, the Committee
shall consist of two or more members of the Board, each of whom shall be both an
“outside director” within the meaning of Section 162(m) of the Code and a
“non-employee director” within the meaning of Rule 16b-3. Once appointed, such
Committee shall continue to serve until otherwise directed by the Board. A
majority of the members of any such Committee shall constitute a quorum, and all
determinations of the Committee shall be made by the majority of its members
present at a meeting. Any determination of the Committee under the Plan may be
made without notice or meeting of the Committee by a writing signed by all of
the Committee members. Subject to ratification of the grant of each Option by
the Board (but only if so required by applicable state law), and subject to the
terms of the Plan, the Committee shall have the authority to (i) determine the
employees of the Company and Related Corporations (from among the class of
employees eligible under Section 3 to receive ISOs) to whom ISOs may be granted,
and to determine (from among the class of individuals and entities eligible
under Section 3 to receive Non-Qualified Options, Awards and SARs) to whom
Non-Qualified Options, Awards and SARs may be granted; (ii) determine when Stock
Rights may be granted; (iii) determine the exercise prices of Stock Rights other
than Awards, which shall not be less than the fair market value defined by
Section 7; (iv) determine whether each Option granted shall be an ISO or a
Non-Qualified Option; (v) except for Non-Discretionary Options, determine
(subject to Section 6) when Stock Rights shall become exercisable, the duration
of the exercise period and when each Stock Right shall vest; (vi) determine
whether restrictions such as repurchase options are to be imposed on shares
subject to or issued in connection with Stock Rights, and the nature of such
restrictions, if any, and (vii) interpret the Plan and promulgate and rescind
rules and regulations relating to it. The interpretation and construction by the
Committee of any provisions of the Plan or of any Stock Right granted under it
shall be final, binding and conclusive unless otherwise determined by the Board.
The Committee may from time to time adopt such rules and regulations for
carrying out the Plan as it may deem best.
          No members of the Committee or the Board shall be liable for any
action or determination made in good faith with respect to the Plan or any Stock
Right granted under it. No member of the Committee or the Board shall be liable
for any act or omission of any other member of the Committee or the Board or for
any act or omission on his own part, including but not limited to the exercise
of any power and discretion given to him under the Plan, except those resulting
from his own gross negligence or willful misconduct.
          (b) The Committee may select one of its members as its chairman and
shall hold meetings at such time and places as it may determine. All references
in this Plan to the Committee shall mean the Board if no Committee has been
appointed. From time to time the Board may increase the size of the Committee
and appoint additional members thereof, remove members (with or without cause)
and appoint new members in substitution therefor, fill vacancies however caused
or remove all members of the Committee and thereafter directly administer the
Plan.
          (c) Stock Rights may be granted to members of the Board, whether such
grants are in their capacity as directors, Officers or consultants. All grants
of Stock Rights to

2



--------------------------------------------------------------------------------



 



members of the Board shall in all other respects be made in accordance with the
provisions of this Plan applicable to other eligible persons. Members of the
Board who are either (i) eligible for Stock Rights pursuant to the Plan or
(ii) have been granted Stock Rights may vote on any matters affecting the
administration of the Plan or the grant of any Stock Rights pursuant to the
Plan.
          (d) In addition to such other rights of indemnification as he may have
as a member of the Board, and with respect to administration of the Plan and the
granting of Stock Rights under it, each member of the Board and of the Committee
shall be entitled without further act on his part to indemnification from the
Company for all expenses (including advances of litigation expenses, the amount
of judgment and the amount of approved settlements made with a view to the
curtailment of costs of litigation) reasonably incurred by him in connection
with or arising out of any action, suit or proceeding, including any appeal
thereof, with respect to the administration of the Plan or the granting of Stock
Rights under it in which he may be involved by reason of his being or having
been a member of the Board or the Committee, whether or not he continues to be
such member of the Board or the Committee at the time of the incurring of such
expenses; provided, however, that such indemnity shall not include any expenses
incurred by such member of the Board or the Committee (i) in respect of matters
as to which he shall be finally adjudged in such action, suit or proceeding to
have been guilty of or liable for gross negligence or willful misconduct in the
performance of his duties as a member of the Board or the Committee; (ii) in
respect of any matter in which any settlement is effected to an amount in excess
of the amount approved by the Company on the advice of its legal counsel or
(iii) arising from any action in which person asserts a claim against the
Company whether such claim is termed a complaint, counterclaim, cross-claim,
third party complaint or otherwise and provided further that no right of
indemnification under the provisions set forth herein shall be available to any
such member of the Board or the Committee unless within 10 days after
institution of any such action, suit or proceeding he shall have offered the
Company in writing the opportunity to handle and defend such action, suit or
proceeding at its own expense. The foregoing right of indemnification shall
inure to the benefit of the heirs, executors or administrators of each such
member of the Board or the Committee and shall be in addition to all other
rights to which such member of the Board or the Committee would be entitled to
as a matter of law, contract or otherwise. Provided, however, the exception in
Section 2(d) (iii) shall not apply to an action for indemnification under
circumstances where the Company has failed to provide indemnification to the
Board or Committee member which indemnification is required by this Plan.
          (e) The Board may delegate the powers to grant Stock Rights to
executive Officers to the extent permitted by Delaware law.
     3. Eligible Employees and Others.
          (a) ISOs may be granted to any employee of the Company or any Related
Corporation. Those Officers and directors of the Company who are not employees
may not be granted ISOs under the Plan. Subject to compliance with Rule 16b-3
and other applicable securities laws, Non-Qualified Options, Awards and SARs may
be granted to any director (whether or not an employee), Officers, employee or
consultant of the Company or any Related Corporation. The Committee may take
into consideration a recipient’s individual circumstances

3



--------------------------------------------------------------------------------



 



in determining whether to grant an ISO, a Non-Qualified Option, an Award or a
SAR. Granting of any Stock Right to any individual or entity shall neither
entitle that individual or entity to, nor disqualify him from participation in,
any other grant of Stock Rights.
          (b) All directors of the Company who are not employees or 10%
stockholders of the Company or Related Corporations shall automatically receive
15,000 Non-Qualified Options (i) upon election or appointment to the Board; and
(ii) after all Common Stock grants and Non-Qualified Options previously granted
pursuant to this Section 3(b) have vested if vesting occurs during the term of
office of such directors.
               (1) The exercise price of the Options shall be fair market value
as defined by Section 7 or such higher price as may be established by an
amendment to this Plan.
               (2) The Options granted under Section 3(b) shall vest in six
equal increments of 7,500 Options per director on each June 30 and December 31,
provided that the director is still serving as a director of the Company on the
applicable vesting date. To the extent that any Options which have not been
exercised do not vest, the Options shall lapse.
          (c) The Options shall be exercisable for a period of five years from
the date of grant, except where the Board or Committee selects a shorter period
at the time of any discretionary grant.
          (d) The “formula” grant contained in Section 3(b) above shall not be
amended more than once every six months, other than to comport with changes in
the Code or other applicable laws.
     4. Common Stock. The Common Stock subject to Stock Rights shall be
authorized but unissued shares of Common Stock, par value $0.001, or shares of
Common Stock reacquired by the Company in any manner, including purchase,
forfeiture or otherwise. The aggregate number of shares of Common Stock which
may be issued pursuant to the Plan is 3,150,000 subject to adjustment as
provided in Section 14, and less all Options outstanding as of the date this
Plan is approved by the Company’s stockholders and Options previously exercised
under the Second Amended and Restated 1999 Stock Option Plan. Any such shares
may be issued under ISOs, Non-Qualified Options, Awards, RSUs or SARs, so long
as the number of shares so issued does not exceed the limitations in this
Section. If any Stock Rights granted under the Plan shall expire or terminate
for any reason without having been exercised in full or shall cease for any
reason to be exercisable in whole or in part, or if the Company shall reacquire
any unvested shares, the unpurchased shares subject to such Stock Rights and any
unvested shares so reacquired by the Company shall again be available for grants
under the Plan.
     5. Granting of Stock Rights.
          (a) Stock Rights may be granted under the Plan at any time on and
after the approval of this Plan by the Company’s stockholders. The date of grant
of a Stock Right under the Plan will be the date specified by the Committee at
the time it grants the Stock Right; provided, however, that such date shall not
be prior to the date on which the Committee acts to

4



--------------------------------------------------------------------------------



 



approve the grant. The Committee shall have the right, with the consent of the
optionee, to convert an ISO granted under the Plan to a Non-Qualified Option
pursuant to Section 17.
          (b) The Committee shall grant Stock Rights to participants that it, in
its sole discretion, selects. Stock Rights shall be granted on such terms as the
Committee shall determine except that ISOs shall be granted on terms that comply
with the Code and regulations thereunder.
          (c) A SAR entitles the holder to receive, in cash or in shares of
Common Stock, value equal to (or otherwise based on) the excess of: (a) the fair
market value of a specified number of shares of Common Stock at the time of
exercise over (b) an exercise price established by the Committee. The exercise
price of each SAR granted under this Plan shall be established by the Committee
or shall be determined by a method established by the Committee at the time the
SAR is granted, provided the exercise price shall not be less than 100% of the
fair market value of a share of Common Stock on the date of the grant of the
SAR, or such higher price as is established by the Committee. A SAR shall be
exercisable in accordance with such terms and conditions and during such periods
as may be established by the Committee. Shares of Common Stock delivered
pursuant to the exercise of a SAR shall be subject to such conditions,
restrictions and contingencies as the Committee may establish in the applicable
SAR agreement or document, if any. Settlement of SARs may be made in shares of
Common Stock (valued at their fair market value at the time of exercise), in
cash, or in a combination thereof, as determined in the discretion of the
Committee. The Committee, in its discretion, may impose such conditions,
restrictions and contingencies with respect to shares of Common Stock acquired
pursuant to the exercise of each SAR as the Committee determines to be
desirable. A SAR under the Plan shall be subject to such terms and conditions,
not inconsistent with the Plan, as the Committee shall, in its discretion,
prescribe. The terms and conditions of any SAR to any grantee shall be reflected
in such form of agreement or document as is determined by the Committee. A copy
of such document, if any, shall be provided to the grantee, and the Committee
may require that the grantee execute such agreement or document prior to
granting the SAR to such person.
          (d) An RSU gives the grantee the right to receive an amount in cash or
shares of the Company’s Common Stock on applicable vesting or other dates, equal
to the fair market value of one share of the Common Stock of the Company. RSUs
may be issued either alone, in addition to, or in tandem with other Stock Rights
granted under the Plan. After the Committee determines that it will grant RSUs
under the Plan, it shall advise the offeree in writing of the terms, conditions
and restrictions related to the offer, including the Restricted Unit Period (as
defined below) applicable to the imposition, if any, of any performance-based
condition or other restriction on the RSUs, the number of RSUs that such person
shall be entitled to and the time within which such person must accept such
offer, which shall in no event exceed 30 days from the date upon which the
Committee made the determination to grant the RSUs. The offer shall be accepted
by execution of an RSU agreement in the form determined by the Committee. With
respect to an RSU, which becomes non-forfeitable due to the lapse of time, the
Committee shall prescribe in the RSU agreement, the period in which such
restricted Common Stock becomes no longer forfeitable (the “Restricted Unit
Period”). With respect to the granting of the RSU, which becomes non-forfeitable
due to the satisfaction of certain pre-established performance-based objectives
imposed by the Committee, the measurement date of whether such performance-based
objectives have been satisfied shall be a date no earlier than the first
anniversary of the date of

5



--------------------------------------------------------------------------------



 



the RSU. A recipient who is granted an RSU shall possess no incidents of
ownership with respect to such underlying Common Stock; provided that the RSU
agreement may provide for payments in lieu of dividends to such grantee. The RSU
agreement shall contain such other terms, provisions and conditions not
inconsistent with the Plan as may be determined by the Committee in its sole
discretion. In addition, the provisions of RSU agreements need not be the same
with respect to each grantee.
          (e) Notwithstanding any provision of this Plan, the Committee may
impose conditions and restrictions on any grant of Stock Rights including
forfeiture of vested Options, cancellation of Common Stock acquired in
connection with any Stock Right and forfeiture of profits.
          (f) The Stock Rights shall not be exercisable for a period of more
than ten years from the date of grant.
     6. Sale of Shares. Any shares of the Company’s Common Stock acquired
pursuant to Stock Rights granted hereunder shall not be sold to any person
subject to Section 16 under the Exchange Act until at least six months elapse
from the date of acquisition of such Stock Rights. Nothing in this Section 6
shall be deemed to reduce the holding period set forth under the applicable
securities laws.
     7. ISO Minimum Option Price and Other Limitations.
          (a) The exercise price per share relating to all Options granted under
the Plan shall not be less than the fair market value per share of Common Stock
on the last trading day prior to the date of such grant. For purposes of
determining the exercise price, the date of the grant shall be the later of
(i) the date of approval by the Committee or the Board, or (ii) for ISOs, the
date the recipient becomes an employee of the Company. In the case of an ISO to
be granted to an employee owning Common Stock which represents more than
10 percent of the total combined voting power of all classes of stock of the
Company or any Related Corporation, the price per share shall not be less than
110 percent of the fair market value per share of Common Stock on the date of
grant and such ISO shall not be exercisable after the expiration of five years
from the date of grant.
          (b) In no event shall the aggregate fair market value (determined at
the time an ISO is granted) of Common Stock for which ISOs granted to any
employee are exercisable for the first time by such employee during any calendar
year (under all stock option plans of the Company and any Related Corporation)
exceed $100,000.
          (c) “Fair market value” shall be determined as of the last trading day
prior to the date such Option is granted and shall mean:
               (1) the closing price on the principal market if the Common Stock
is listed on a national securities exchange, the Nasdaq Stock Market (“Nasdaq”)
or the National Association of Securities Dealers, Inc.’s Over-the-Counter
Bulletin Board (the “Bulletin Board”);

6



--------------------------------------------------------------------------------



 



               (2) if the Company’s shares are not listed on a national
securities exchange, Nasdaq or the Bulletin Board, then the closing price if
reported or the average bid and asked price for the Company’s shares as listed
in the National Quotation Bureau’s “pink sheets”;
               (3) if there are no prices available under Section 7(c)(1) or
(2), then fair market value shall be based upon the average closing bid and
asked price as determined following a polling of all dealers making a market in
the Company’s Common Stock; or
               (4) if there is no regularly established trading market for the
Company’s Common Stock, the fair market value shall be established by the Board
or the Committee taking into consideration all relevant factors including the
most recent price at which the Company’s Common Stock was sold.
     8. Duration of Stock Rights. Subject to earlier termination as provided in
Sections 5, 9, 10 and 11, each Stock Right shall expire on the date specified in
the original instrument granting such Stock Right (except with respect to any
part of an ISO that is converted into a Non-Qualified Option pursuant to
Section 17), provided, however, that such instrument must comply with
Section 422 of the Code with regard to ISOs and Rule 16b-3 with regard to all
Stock Rights granted pursuant to the Plan to Officers, directors and 10%
stockholders of the Company.
     9. Exercise of Options and SARs; Vesting of Stock Rights. Subject to the
provisions of Sections 3(b) and 9 through 13, each Option granted under the Plan
shall be exercisable as follows:
          (a) The Options and SARs shall either be fully vested and exercisable
from the date of grant or shall vest and become exercisable in such installments
as the Committee may specify.
          (b) Once an installment becomes exercisable it shall remain
exercisable until expiration or termination of the Option and SAR, unless
otherwise specified by the Committee.
          (c) Each Option and SAR or installment, once it becomes exercisable,
may be exercised at any time or from time to time, in whole or in part, for up
to the total number of shares with respect to which it is then exercisable.
          (d) The Committee shall have the right to accelerate the vesting date
of any installment of any Stock Right; provided that the Committee shall not
accelerate the exercise date of any installment of any Option granted to any
employee as an ISO (and not previously converted into a Non-Qualified Option
pursuant to Paragraph 17) if such acceleration would violate the annual vesting
limitation contained in Section 422(d) of the Code as described in Section 7(b).
     10. Termination of Employment. Subject to any greater restrictions or
limitations as may be imposed by the Committee upon the granting of any Option,
if an ISO optionee ceases to

7



--------------------------------------------------------------------------------



 



be employed by the Company and all Related Corporations other than by reason of
death or disability as defined in Section 11, no further installments of his
ISOs shall become exercisable, and his ISOs shall terminate as provided for in
the grant or on the day three months after the day of the termination of his
employment, whichever is earlier, but in no event later than on their specified
expiration dates, except to the extent that such ISOs (or unexercised
installments thereof) have been converted into Non-Qualified Options pursuant to
Section 17. Employment shall be considered as continuing uninterrupted during
any bona fide leave of absence (such as those attributable to illness, military
obligations or governmental service) provided that the period of such leave does
not exceed 90 days or, if longer, any period during which such optionee’s right
to re-employment is guaranteed by statute. A leave of absence with the written
approval of the Company’s Board shall not be considered an interruption of
employment under the Plan, provided that such written approval contractually
obligates the Company or any Related Corporation to continue the employment of
the optionee after the approved period of absence. ISOs granted under the Plan
shall not be affected by any change of employment within or among the Company
and Related Corporations so long as the optionee continues to be an employee of
the Company or any Related Corporation.
     11. Death; Disability. Subject to any greater restrictions or limitations
as may be imposed by the Committee upon the granting of any Option:
          (a) If the holder of an Option or SAR ceases to be employed by the
Company and all Related Corporations by reason of his death, any Options or SARs
of such employee may be exercised to the extent of the number of shares with
respect to which he could have exercised it on the date of his death, by his
estate, personal representative or beneficiary who has acquired the Options or
SARs by will or by the laws of descent and distribution, at any time prior to
the earlier of the Option or SARs specified expiration date or three months from
the date of the employee’s death.
          (b) If the holder of an Option or SAR ceases to be employed by the
Company and all Related Corporations by reason of his disability, he shall have
the right to exercise any Option or SARs held by him on the date of termination
of employment until the earlier of (i) the Options or SARs specified expiration
date or (ii) one year from the date of the termination of the person’s
employment. For the purposes of the Plan, the term “disability” shall mean
“permanent and total disability” as defined in Section 22(e)(3) of the Code or
successor statute.
     12. Assignment, Transfer or Sale.
          (a) No ISO granted under this Plan shall be assignable or transferable
by the grantee except by will or by the laws of descent and distribution, and
during the lifetime of the grantee, each ISO shall be exercisable only by him,
his guardian or legal representative.
          (b) The shares underlying Stock Rights granted to any Officers,
director or a beneficial owner of 10% or more of the Company’s securities
registered under Section 12 of the Exchange Act (“10% Owner”) shall not be sold,
assigned or transferred by the grantee until at least six months elapse from the
date of the grant thereof.

8



--------------------------------------------------------------------------------



 



          (c) Notwithstanding (b) above, any Officer, director or 10% Owner may
transfer Stock Rights other than ISOs to members of his or her immediate family
(i.e. children, grandchildren or spouse), to trusts for the immediate benefit of
such family members and to partnerships or limited liability companies in which
such family members are the only partners or members, upon approval of the
Committee so long as no consideration is received for the transfer.
     13. Terms and Conditions of Stock Rights. Stock Rights shall be evidenced
by instruments (which need not be identical) in such forms as the Committee may
from time to time approve. Such instruments shall conform to the terms and
conditions set forth in Sections 5 through 12 hereof and may contain such other
provisions as the Committee deems advisable which are not inconsistent with the
Plan. In granting any Stock Rights, the Committee may specify that Stock Rights
shall be subject to the restrictions set forth herein with respect to ISOs, or
to such other termination and cancellation provisions as the Committee may
determine. The Committee may from time to time confer authority and
responsibility on one or more of its own members and/or one or more Officers of
the Company to execute and deliver such instruments. The proper Officers of the
Company are authorized and directed to take any and all action necessary or
advisable from time to time to carry out the terms of such instruments.
     14. Adjustments Upon Certain Events.
          (a) Subject to any required action by the stockholders of the Company,
the number of shares of Common Stock covered by each outstanding Stock Right,
and the number of shares of Common Stock which have been authorized for issuance
under the Plan but as to which no Stock Rights have yet been granted or which
have been returned to the Plan upon cancellation or expiration of a Stock Right,
as well as the price per share of Common Stock (or cash, as applicable) covered
by each such outstanding Stock Right, shall be proportionately adjusted for any
increases or decrease in the number of issued shares of Common Stock resulting
from a stock split, reverse stock split, stock dividend, combination or
reclassification of Common Stock, or any other increase or decrease in the
number of issued shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the
Committee, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to a Stock
Right. No adjustments shall be made for dividends or other distributions paid in
cash or in property other than securities of the Company.
          (b) In the event of the proposed dissolution or liquidation of the
Company, the Committee shall notify each Participant as soon as practicable
prior to the effective date of such proposed transaction. To the extent it has
not been previously exercised, a Stock Right will terminate immediately prior to
the consummation of such proposed action.
          (c) In the event of a merger of the Company with or into another
corporation, or a “Change in Control” (as defined below), each outstanding Stock
Right shall be assumed (as

9



--------------------------------------------------------------------------------



 



defined below) or an equivalent option or right substituted by the successor
corporation or a parent or subsidiary of the successor corporation. In the event
that the successor corporation refuses to assume or substitute for the Stock
Rights, the Participants shall fully vest in and have the right to exercise
their Stock Rights, including shares or cash as to which it would not otherwise
be vested or exercisable. If a Stock Right becomes fully vested and exercisable
in lieu of assumption or substitution in the event of a merger or sale of
assets, the Committee shall notify the Participant in writing or electronically
that the Stock Right shall be fully vested and exercisable for a period of
fifteen (15) days from the date of such notice, and the Stock Right shall
terminate upon the expiration of such period.
          For the purposes of this subsection (c), “Change in Control” means the
occurrence of any of the following events: (i) any “person” (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act) becomes the “beneficial
owner” (as defined in Rule 13d-3 of the Exchange Act), directly or indirectly,
of securities of the Company representing fifty percent (50%) or more of the
total voting power represented by the Company’s then outstanding voting
securities; (ii) the consummation of the sale or disposition by the Company of
all or substantially all of the Company’s assets; or (iii) the consummation of a
merger or consolidation of the Company with any other corporation, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least fifty percent (50%) of the total voting
power represented by the voting securities of the Company or such surviving
entity or its parent outstanding immediately after such merger or consolidation.
          For the purposes of this subsection (c), the Stock Right shall be
considered “assumed” if, following the merger or Change in Control, the option
or right confers the right to purchase or receive, for each share of Common
Stock subject to the Stock Right immediately prior to the merger or Change in
Control, the consideration (whether stock, cash, or other securities or
property) received in the merger or Change in Control by holders of Common Stock
for each share held on the effective date of the transaction (and if holders
were offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding Shares); provided, however, that if
such consideration received in the merger or Change in Control is not solely
common stock of the successor corporation or its parent, the Committee may, with
the consent of the successor corporation, provide for the consideration to be
received upon the exercise of the Stock Right, for each share of Common Stock
subject to the Stock Right, to be solely common stock of the successor
corporation or its parent equal in fair market value to the per share
consideration received by holders of Common Stock in the merger or Change in
Control.
          (d) Notwithstanding the foregoing, any adjustments made pursuant to
Section 14(a), (b) or (c) with respect to ISOs shall be made only after the
Committee, after consulting with counsel for the Company, determines whether
such adjustments would constitute a “modification” of such ISOs (as that term is
defined in Section 425(h) of the Code) or would cause any adverse tax
consequences for the holders of such ISOs. If the Committee determines that such
adjustments made with respect to ISOs would constitute a modification of such
ISOs it may refrain from making such adjustments.

10



--------------------------------------------------------------------------------



 



          (e) No fractional shares shall be issued under the Plan and the
optionee shall receive from the Company cash in lieu of such fractional shares.
     15. Means of Exercising Stock Rights.
          (a) A Stock Right (or any part or installment thereof) shall be
exercised by giving written notice to the Company at its principal office
address. Such notice shall identify the Stock Right being exercised and specify
the number of shares as to which such Stock Right is being exercised,
accompanied by full payment of the exercise price therefor either (i) in United
States dollars by check or wire transfer; or (ii) at the discretion of the
Committee, through delivery of shares of Common Stock having a fair market value
equal as of the date of the exercise to the cash exercise price of the Stock
Right; or (iii) at the discretion of the Committee, by any combination of (i),
(ii) and (iii) above. If the Committee exercises its discretion to permit
payment of the exercise price of an ISO by means of the methods set forth in
clauses (ii), (iii) or (iv) of the preceding sentence, such discretion shall be
exercised in writing at the time of the grant of the Stock Right in question.
The holder of a Stock Right shall not have the rights of a stockholder with
respect to the shares covered by his Stock Right until the date of issuance of a
stock certificate to him for such shares. Except as expressly provided above in
Section 14 with respect to changes in capitalization and stock dividends, no
adjustment shall be made for dividends or similar rights for which the record
date is before the date such stock certificate is issued.
          (b) Each notice of exercise shall, unless the shares of Common Stock
are covered by a then current registration statement under the Securities Act of
1933, as amended (the “Act”), contain the holder’s acknowledgment in form and
substance satisfactory to the Company that (i) such shares are being purchased
for investment and not for distribution or resale (other than a distribution or
resale which, in the opinion of counsel satisfactory to the Company, may be made
without violating the registration provisions of the Act), (ii) the holder has
been advised and understands that (1) the shares have not been registered under
the Act and are “restricted securities” within the meaning of Rule 144 under the
Act and are subject to restrictions on transfer and (2) the Company is under no
obligation to register the shares under the Act or to take any action which
would make available to the holder any exemption from such registration, and
(iii) such shares may not be transferred without compliance with all applicable
federal and state securities laws. Notwithstanding the above, should the Company
be advised by counsel that issuance of shares should be delayed pending
registration under federal or state securities laws or the receipt of an opinion
that an appropriate exemption therefrom is available, the Company may defer
exercise of any Stock Right granted hereunder until either such event has
occurred.
     16. Term, Termination and Amendment.
          (a) This Plan was adopted by the Board, but is subject to stockholder
approval. This Plan if approved by the Company’s stockholders, amends and
supersedes the Company’s Second Amended and Restated 1999 Stock Plan.

11



--------------------------------------------------------------------------------



 



          (b) The Board may terminate the Plan at any time. Unless sooner
terminated, the Plan shall terminate ten (10) years from the earlier of the date
the Plan is adopted by the Board or the date the Plan received stockholder
approval. No Stock Rights may be granted under the Plan while the Plan is
terminated. Termination of the Plan shall not impair rights and obligations
under any Stock Right granted while the Plan is in effect, except with the
written consent of the grantee.
          (c) The Board at any time, and from time to time, may amend the Plan.
However, except as provided in Section 14 relating to adjustments in Common
Stock, no amendment shall be effective unless approved by the stockholders of
the Company to the extent (i) stockholder approval is necessary to satisfy the
requirements of Section 422 of the Code or (ii) required by the rules of the
principal national securities exchange or trading market upon which the
Company’s Common Stock trades. Rights under any Stock Rights granted before
amendment of the Plan shall not be impaired by any amendment of the Plan, except
with the written consent of the grantee.
          (d) The Board at any time, and from time to time, may amend the terms
of any one or more Stock Rights; provided, however, that the rights under the
Stock Right shall not be impaired by any such amendment, except with the written
consent of the grantee.
     17. Conversion of ISOs into Non-Qualified Options; Termination of ISOs. The
Committee, at the written request of any optionee, may in its discretion take
such actions as may be necessary to convert such optionee’s ISOs (or any
installments or portions of installments thereof) that have not been exercised
on the date of conversion into Non-Qualified Options at any time prior to the
expiration of such ISOs, regardless of whether the optionee is an employee of
the Company or a Related Corporation at the time of such conversion. Provided,
however, the Committee shall not reprice the Options or extend the exercise
period or reduce the exercise price of the appropriate installments of such
Options without the approval of the Company’s stockholders. At the time of such
conversion, the Committee (with the consent of the optionee) may impose such
conditions on the exercise of the resulting Non-Qualified Options as the
Committee in its discretion may determine, provided that such conditions shall
not be inconsistent with this Plan. Nothing in the Plan shall be deemed to give
any optionee the right to have such optionee’s ISOs converted into Non-Qualified
Options, and no such conversion shall occur until and unless the Committee takes
appropriate action. The Committee, with the consent of the optionee, may also
terminate any portion of any ISO that has not been exercised at the time of such
termination.
     18. Application of Funds. The proceeds received by the Company from the
sale of shares pursuant to Stock Rights granted under the Plan shall be used for
general corporate purposes.
     19. Governmental Regulations. The Company’s obligation to sell and deliver
shares of the Common Stock under this Plan is subject to the approval of any
governmental authority required in connection with the authorization, issuance
or sale of such shares.

12



--------------------------------------------------------------------------------



 



     20. Tax Withholding.
     A. The Company’s obligation to deliver shares of Common Stock upon the
issuance, exercise or vesting of Stock Rights (such term includes options, stock
appreciation rights, restricted stock awards and restricted stock units) under
the Plan shall be subject to the satisfaction of all applicable income and
employment tax withholding requirements.
     B. The Committee may, in its discretion, provide any or all Optionees and
Participants to whom Stock Rights are granted under the Plan with the right to
use shares of Common Stock in satisfaction of all or part of the Withholding
Taxes to which such individuals may become subject in connection with the
issuance, exercise or vesting of those Stock Rights. Such right may be provided
to any such holder in either or both of the following formats:
          Stock Withholding: The election to have the Company withhold, from the
shares of Common Stock otherwise issuable upon the issuance, exercise or vesting
of such Stock Rights, a portion of those shares with an aggregate Fair Market
Value equal to the percentage of the Withholding Taxes (not to exceed one
hundred percent (100%)) designated by such individual. The shares of Common
Stock so withheld shall reduce the number of shares of Common Stock authorized
for issuance under the Plan.
          Stock Delivery: The election to deliver to the Company, at the time of
the issuance, exercise or vesting of the Stock Rights, one or more shares of
Common Stock previously acquired by such holder (other than in connection with
the issuance exercise or vesting of the shares triggering the Withholding Taxes)
with an aggregate Fair Market Value equal to the percentage of the Withholding
Taxes (not to exceed one hundred percent (100%)) designated by the individual.
The shares of Common Stock so delivered shall not be added to the shares of
Common Stock authorized for issuance under the Plan.
     C. For purposes of this Section 20, the term Withholding Taxes shall mean
the applicable income and employment withholding taxes which the Company must
collect from the Optionee or Participant in connection with the issuance,
exercise or vesting of the Stock Rights granted to him or her under the Plan.
     21. Notice to Company of Disqualifying Disposition. Each employee who
receives an ISO must agree to notify the Company in writing immediately after
the employee makes a Disqualifying Disposition of any Common Stock acquired
pursuant to the exercise of an ISO. A Disqualifying Disposition is any
disposition (including any sale) of such Common Stock before the later of (i)
two years after the date of employee was granted the ISO or (ii) one year after
the date the employee acquired Common Stock by exercising the ISO. If the
employee has died before such stock is sold, these holding period requirements
do not apply and no Disqualifying Disposition can occur thereafter.
     22. Continued Employment. The grant of a Stock Right pursuant to the Plan
shall not be construed to imply or to constitute evidence of any agreement,
express or implied, on the part of the Company or any Related Corporation to
retain the grantee in the employ of the Company or a Related Corporation, as a
member of the Company’s Board or in any other capacity, whichever the case may
be.

13



--------------------------------------------------------------------------------



 



     23. Governing Law; Construction. The validity and construction of the Plan
and the instruments evidencing Stock Rights shall be governed by the laws of the
State of Delaware. In construing this Plan, the singular shall include the
plural and the masculine gender shall include the feminine and neuter, unless
the context otherwise requires.
     24. Forfeiture of Stock Rights. Notwithstanding any other provision of this
Plan, all vested Stock Rights shall be immediately forfeited in the event of:
          (a) Termination of the relationship with the grantee for cause
including, but not limited to, fraud, theft, dishonesty and violation of Company
policy;
          (b) Purchasing or selling securities of the Company without written
authorization in accordance with the Company’s inside information guidelines
then in effect;
          (c) Breaching any duty of confidentiality including that required by
the Company’s inside information guidelines then in effect;
          (d) Competing with the Company;
          (e) Failure to execute the Company’s standard stock option agreement,
or applicable SAR agreement or document; or
          (f) A finding by the Company’s board of directors that grantee has
acted against the interests of the Company.

14